 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SCOTT D. JOINER (CABN 223313)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        FAX: (415) 436-7234
          scott.joiner@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        )   No. CR 16-00116 EMC
                                                      )
14           Plaintiff,                               )   STIPULATION TO EXCLUDE TIME FROM
                                                      )   FEBRUARY 26, 2020 THROUGH MAY 27, 2020;
15      v.                                            )   ORDER
                                                      )
16   NEMR HALLAK,                                     )
     TOLGA SUATAC,                                    )
17   MICHELINA PERNA,                                 )
      a/k/a Michelle Perna,                           )
18    a/k/a Michelle Perry,                           )
      a/k/a Sonia Perry, and                          )
19   ROBERTO MANCINI,                                 )
                                                      )
20                                                    )
             Defendants.                              )
21                                                    )

22

23           It is stipulated by and between counsel for the United States and counsel for Defendants Suatac
24 and Perna, that time be excluded under the Speedy Trial Act from February 26, 2020 through May 27,

25 2020.

26           As stated on the record at the status hearing on February 26, 2020, the case involves a large
27 volume of documents and, according to the government’s representations, thousands of victims. The

28 parties therefore stipulate and agree that excluding time until May 27, 2020, will allow for the effective

     STIPULATION TO EXCLUDE TIME; ORDER
     No. CR 16-00116 EMC
 1 preparation of counsel and is appropriate in light of the complexity of the case. See 18 U.S.C.

 2 § 3161(h)(7)(B)(ii), (B)(iv). The parties further stipulate and agree that the ends of justice served by

 3 excluding the time from February 26, 2020, through and including May 27, 2020, from computation

 4 under the Speedy Trial Act outweigh the best interests of the public and the defendants in a speedy trial.

 5 18 U.S.C. § 3161(h)(7)(A), (B)(ii), (B)(iv).

 6          The undersigned Assistant United States Attorney certifies that he has obtained approval from

 7 counsel for the defendants to file this stipulation and proposed order.

 8          IT IS SO STIPULATED.

 9

10 DATED: March 3, 2020                                          /s/
                                                          SCOTT D. JOINER
11                                                        Assistant United States Attorney

12

13 DATED: March 3, 2020                                         /s/
                                                          NINA MARINO
14                                                        Counsel for Defendants Suatac and Perna

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME; ORDER
     No. CR 16-00116 EMC
 1                                                   ORDER

 2          Based upon the facts set forth in the stipulation of the parties, and for good cause shown, the

 3 Court finds that failing to exclude the time from February 26, 2020, through May 27, 2020, would

 4 unreasonably deny defense counsel and the defendants the reasonable time necessary for effective

 5 preparation, taking into account the exercise of due diligence, and is also appropriate in light of the

 6 complexity of the case, which the government represents involves thousands of victims and a very large

 7 volume of documents. 18 U.S.C. § 3161(h)(7)(B)(ii), (iv). The Court further finds that the ends of

 8 justice served by excluding the time from February 26, 2020, through and including May 27, 2020, from

 9 computation under the Speedy Trial Act outweigh the best interests of the public and the defendants in a

10 speedy trial. Therefore, and with the consent of the parties, IT IS HEREBY ORDERED that the time

11 from February 26, 2020, through and including May 27, 2020, shall be excluded from computation

12 under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(ii), (B)(iv).

13          IT IS SO ORDERED.

14

15 DATED: March 4, 2020
                                                                  HON. EDWARD M. CHEN
16                                                                United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME; ORDER
     No. CR 16-00116 EMC
